§ t t §‘sur\-“:z """"""

§ DUCUl'*v/Hfli”i'li`

§ l§> ice , §

UNITED sTATEs DIsTRlCT CoURT §§ jj ,E 0 …` W *W “‘i’

soUTHERN DIsTRlCT oF NEW YoRK § ‘
l

CHRISTOPHER ROSS,

 

 

 

 

 

m ~ '”`““» a /:/“ l

 

 

 

 

 

 

Plaintiff,
v.

Copi§/`
eis

ARAMARK CORPORATION; CORRECT OPINION AND ORDER

CARE SOLUTIONS; COUNTY OF .
WESTCHESTER; CAPTAIN THOMAS : 18 CV 2246 (VB)
ABRAMS; RABBI HOROWITZ; and '

SERGEANT KITT, in their official and

individual capacities,
Defendants.

 

Briccetti, J.:

Plaintiff Christopher Ross, proceeding go _s_§ and i_n forma Mr§, brings this action
against defendants Aramark Correctional Services, LLC;l Correct Care Solutions, LLC (“CCS”);
the County of Westchester (the “County”); Captain Thomas Abrams; Rabbi Horowitz; and
Sergeant Kitt. Plaintiff claims defendants violated his rights under, among other things, the First
and Fourteenth Amendments2 and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”), 42 U.S.C. § 200000, e_t_ M., during plaintiff’s pretrial detention at the Westchester

County Jail (the “Jail”).

Now pending are defendants’ motions to dismiss the complaint pursuant to Rule l2(b)(6).

(Docs. ##24, 30, 34).

 

l Incorrectly sued herein as “Aramark Corporation.”

2 Plaintiff also invokes the Eighth Amendment. However, plaintiff alleges he Was a
pretrial detainee at all relevant times. Accordingly, the Fourteenth Amendment, not the Eighth
Amendment, governs plaintiffs claims. _S_c§ Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017).

§

j

ar
\
1

f

tx
cetti,

§
§

w .` `, )axe
of Vincent L. Bric

Chambw“

 

For the following reasons, the motions are GRANTED. However, plaintiff is granted
leave to file an amended complaint solely as to his First Amendment claims against the County
and Rabbi Horowitz, in accordance with the instructions set forth below.

The Court has subject matterjurisdiction under 28 U.S.C. § 1331.

. BACKGROUND

F or the purpose of ruling on the motions to dismiss, the Court accepts as true all well-
pleaded factual allegations in the complaint and draws all reasonable inferences in plaintiff’s
favor, as summarized below.

Plaintiff alleges he was a pretrial detainee at the Jail at all relevant times.

I. Denial of Medication

Plaintiff claims he suffers from cardiomyopathy, “[c]ardiac [h]eart [flailure,” and sleep
apnea. (Compl. il 19). On April 3, 2017, CCS medical staff allegedly refused to provide plaintiff
an unspecified medication before a court appearance, after plaintiff complained of chest
pains and asked to see a nurse. Plaintiff says he saw a nurse later that day who allegedly falsely
stated plaintiff had already “received his daily meds.” (E.).

ll. Cell Searches and Confiscation of Proneitv

On April 26, 2017, non-party correction officers allegedly searched plaintiffs cell and
confiscated a manila envelope containing plaintiff’s medical records and grievances When
plaintiff asked why the envelope was confiscated, an officer allegedly replied, “You were given
something you w[ere] not suppose[d] to have.” (Compl. il 22). An hour later, plaintiff’s
envelope was allegedly returned to him without all its contents. Although plaintiff claims he

“tried to file[] a grievance on the matter and was denied” (Q.), he also alleges he “received [a]

response” to a grievance he did file (i_c_l. il 24). According to the complaint, the response stated
that Jail staff had mistakenly confiscated plaintiffs property.

On June l4, 2017, Sgt. Kitt allegedly searched plaintiffs cell and saw rough drafts of a
book and screenplay entitled “Da Blue Klux Klan,” along with a “picture of the blo]ok cover.”
(Compl. il 26).3 Plaintiff claims Kitt said he found the material offensive and confiscated the
picture. Fifteen minutes later, Kitt allegedly returned with “two search team officers” who
“approached the Plaintiff in a hostile manner” and searched him and his cell. (ld.). The officers
purportedly confiscated the screenplay “and the leopyright] notice to the Plaintiffs publisher.”
(M.). Plaintiff allegedly demanded a confiscation slip for those items but did not receive one.

Approximately an hour later, Kitt allegedly called plaintiff into Kitt’s office and told
plaintiff that “once lKitt had] seen the said materiall,l he needed to investigate.” (Compl. il 26).
Kitt then allegedly threatened to have plaintiff “taken down to the booking area to have him beat
up,” and told plaintiff Kitt “d[id] not want to see any grievance or lawsuits” on the matter. (Pl.
C)pp. Br. at 14; see Compl. il 26).

On June 18, 2()17,4 plaintiff claims Kitt again called plaintiff into Kitt’s office and asked
plaintiff why he was “putting pressure” on Kitt, which plaintiff understood to refer to plaintiffs
grievance for confiscating and not returning some of plaintiffs “Da Blue Klux Klan” materials.

(Compl. il 27).

 

3 As paginated on the Court’s Electronic Case Filing system, pages six and seven of the
complaint are transposed.

4 The complaint alleges this event took place on “Sunday 18, 2017.” (Compl. il 27). The
Court interprets this to mean June 18, 2017, because the complaint proceeds chronologically and
June is the next logical month the 18th day of which fell on a Sunday.

3

On May 8, 2017, plaintiff alleges Capt. Abrams verbally threatened and harassed plaintiff
by saying Abrams “would personally kick lplaintiffs] ass and finger his fart box” if he
continued filing grievances (Compl. il 23).

IlI. Kosher Meals and Religious Services

Plaintiff claims the County denied him kosher meals from March 27 through l\/lay 19,
20l7. He alleges he filed a grievance on l\/iarch 31, 2017, about being denied a kosher meal tray.
Plaintiff also claims a May 16, 2017, entry in an “inmate [c]omplaint book” noted plaintiff had
stated he “submitted multiple religious diet request forms[,] one as recently as Friday[,l May
12,” but nonetheless had not received kosher meals. (Compl. il 25). The entry also allegedly
noted plaintiffs prison identification card stated “Jewish,” and that defendant Horowitz, the
Jail’s rabbi, had confirmed having authorized plaintiffs forms requesting kosher meals. (ld_.).
The complaint book entry also allegedly stated Horowitz intended to meet with plaintiff the next
day “to help lplaintiff] resolve the issue.” (ld.). However, plaintiff claims Horowitz never met
with him. Plaintiff contends the failure to provide him kosher meals chilled his “right to exercise
lhis] religious free[dom] for two months.” (ld.).

Plaintiff further claims he was denied access to religious services because Horowitz never
held them.

IV. Food and the Commissarv

Plaintiff alleges he filed a grievance asserting the County unlawfully permitted Aramark
to serve “substand[ard] food and portions” at the Jail (Compl. il 31), forcing inmates “to
compensate for inadequate meals” by buying items from the Jail’s commissary “at marked up

prices” (i_d. at 10).5 Plaintiff also claims Aramark levied an unlawful tax on food purchased at

 

5 Citations to “Compl. at ___” refer to page numbers assigned by the Court’s Electronic
Case Filing system.

the commissary; improperly sold items not meant for individual retail sale; fraudulently charged

shipping and handling fees for items already at the Jail; and served Jewish detainees “food that

lwas] not in compliance with KASHRUTH Laws of [the] Jewish religion.” (_l_d_. il 31).
DISCUSSION

I. Legal Standard

ln deciding a Rule l2(b)(6) motion, the Court evaluates the sufficiency of the operative
complaint under the “two-pronged approach” articulated by the Supreme Court in Ashcroft v.
Q_b_a_l, 556 U.S. 662, 679 (2009). First, plaintiffs legal conclusions and “lt]hreadbare recitals of
the elements of a cause of action, supported by mere conclusory statements,” are not entitled to
the assumption of truth and are thus not sufficient to withstand a motion to dismiss. E. at 678;
Hayden v. Paterson, 594 F.3d 150, l6l (2d Cir. 2010). Second, “lwlhen there are well-pleaded
factual allegations, a court should assume their veracity and then determine whether they
plausibly give rise to an entitlement to relief.” Ashcroft v. lgbal, 556 U.S. at 679.

To survive a Rule 12(b)(6) motion, the allegations in the complaint must meet a standard
of“plausibility.” Ashcroft v. Igbal, 556 U.S. at 678; Bell Atl. Corp. v. Twomblv, 550 U.S, 544,
564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Igbal, 556 U.S. at 678. “The plausibility standard is not akin to a
‘ probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted
unlawfully.” E. (quoting Bell Atl. Corp. v. Twomblv, 550 U.S. at 556).

The Court must liberally construe submissions of pr_‘_o §§ litigants and interpret them “to
raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d

47l, 474 (2d Cir. 2006) (per curiam) (internal quotation marks and citation omitted). Applying

the pleading rules permissiver is particularly appropriate when, as here, a p_r_Q §§ plaintiff alleges
civil rights violations. §§ Sealed Plaintiffv. Sealed Defendant, 537 F.3d 185, 191 (2d Cir.
2008). “Even in a M g case, however, . . . threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.” Chavis v. Cha_r_)pius, 618 F.3d
162, 170 (2d Cir. 2010) (internal quotation marks and citation omitted). Nor may the Court
“invent factual allegations” a plaintiff has not pleaded. _I_d.

II. Monell Claims

Defendants argue plaintiffs claims against the County, CCS, and Aramark must be
dismissed for failure to state a claim under Monell v. Department of Social Services, 436 U.S.
658 (1978).

The Court agrees.

Under Mn_eh, a municipality is liable under Section 1983 only “when execution of a
government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts
may fairly be said to represent official policy, inflicts the [plaintiffs] injury.” l\/Ionell v. Der_)’t of
Soc. Servs., 436 U,S. at 694.

As private corporations under contract with Westchester County to provide food or
medical care to inmates, CCS and Aramark are properly subject to a MM claim. E _l\_/I_§`jia_vl
City ofNew York, 119 F. Supp. 2d 232, 275 (E.D.N.Y. 2000) (“M__Q_r_re_ll applies with equal force
to private corporations sued under § 1983.” (collecting cases)). Thus, to assert a Section 1983
claim against the County, CCS, or Aramark, plaintiff must allege the existence of an official
policy or custom that caused him injury, and a direct causal connection between that policy or
custom and the deprivation of a constitutional right. _S_e_e_ J ones v. Town of East Haven, 691 F.3d

72, 80 (2d Cir. 2012).

A plaintiff may satisfy the “policy or custom” requirement by alleging one of the
following: (i) “a formal policy officially endorsed by the municipality”; (ii) “actions taken by
government officials responsible for establishing the municipal policies that caused the particular
deprivation in question”; (iii) “a practice so consistent and widespread that, although not
expressly authorized, constitutes a custom or usage of which a supervising policy-maker must
have been aware”; or (iv) “a failure by policymakers to provide adequate training or supervision
to subordinates to such an extent that it amounts to deliberate indifference to the rights of those
who come into contact with the municipal employees.” Brandon v. Citv of New York, 705 F.
Supp. 2d 261, 276»77 (S.D.N.Y. 2010) (internal citations omitted).

Moreover, to adequately plead a custom or policy, a plaintiff must allege more than one
instance ofa constitutional violation, s_e_e DeCarlo v. Fry, 141 F.3d 56, 61 (2d Cir. 1998) (“[A]
single incident alleged in a complaint, especially if it involved only actors below the policy-
making level, does not suffice to show a municipal policy.” (citing Ricciuti v. N.Y.C. Transit
A_ut_h_., 941 F.2d 119, 123 (2d Cir. 1991)); and a plaintiff typically also must adequately plead
similar incidents involving others, §§_e, e.g., lacovangelo v. Corr. Med. Care, Inc., 624 F. App’x

10, 14 (2d Cir. 2015) (summary order) (affirming dismissal of Monell claim and noting, “other

 

than the plaintiff, the amended complaint provides only one additional example of a similar
incident”).6

Here, the complaint, liberally construed, alleges the County, CCS, and Aramark engaged
in four unlawful policies or customs. Namely, plaintiff claims (i) the County failed to provide
him kosher meals and religious services; (ii) the County failed to train its employees and denied

plaintiff medical treatment and adequate food; (iii) CCS deprived plaintiff of proper medical care

 

6 Plaintiff will be provided copies of all unpublished opinions cited in this decision. §§Q
Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).

7

when an unnamed nurse refused plaintiffs request for medication; and (iv) Aramark’s low~
quality food and lack of kosher meals forced plaintiff to buy food from the commissary at
infiated prices.

As for plaintiffs allegations concerning denials of kosher meals, religious services,
medication, and adequate food, plaintiff fails to allege that any other inmate suffered a similar
constitutional violation. Rather, the complaint alleges instances involving only himself7 The
complaint likewise alleges no facts suggesting any defendant failed to train its employees, nor
does it identify how or when such a failure allegedly occurred. Further, “[i]nmates have no
constitutional right to purchase items from the prison commissary,” W_, g&, Vega v. Rell, 2011
WL 2471295, at *25 (D. Conn. June 21, 2011) (collecting cases); thus, plaintiffs allegations
concerning items sold at the Jail’s commissary cannot support a constitutional claim.

For all these reasons, plaintiffs allegations fail to state a Monell claim against any

 

defendant as a matter of law.

Accordingly, the Court dismisses plaintiffs Section 1983 claims against the County,
CCS, and Aramark.
IIl. Defendant Horowitz

Horowitz argues plaintiffs claims against him must be dismissed for failure adequately
to plead his personal involvement in an alleged constitutional violation.

The Court agrees.

A plaintiff asserting a Section 1983 claim plausibly must allege each defendant’s

personal involvement in a constitutional violation. Provost v. Citv of Newburgh, 262 F.3d 146,

 

7 Two paragraphs of the complaint, as originally filed, describe a grievance another
detainee allegedly submitted respecting the Jail’s failure to serve kosher meals in compliance
with Kashruth Laws. By order dated April 17, 2018, this Court ordered those paragraphs (among
others) stricken from the complaint, (_S__€§ Doc. #6 at 2).

154 (2d Cir. 2001); _s_e__e Ashcroft v. Igbal, 556 U.S. at 676. Thus, “la]n individual cannot be held
liable for damages under § 1983 ‘merely because he held a high position of authority.”’ BM
Hastings on Hudson Union Free Sch. Dist., 365 F.3d 107, 127 (2d Cir. 2004) (quoting B_la_cl_<_v_.
Coughlin, 76 F.3d 72, 74 (2d Cir. 1996)).

Liberally construed, the complaint asserts First Amendment claims against Horowitz for
(i) failing to arrange for plaintiff to receive kosher meals, and (ii) failing to hold religious
services for or otherwise meet with plaintiff

First, the complaint lacks any allegations suggesting Horowitz knew of but failed to
remedy plaintiffs lack of kosher meals; created or countenanced a policy or custom under which
plaintiff did not receive such meals; acted with gross negligence in supervising subordinates; or
otherwise acted with deliberate indifference _Q_f. Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.
1995).8 'l`o the contrary, plaintiff claims a prison complaint book noted Horowitz authorized
plaintiffs request for kosher meals and planned to meet with plaintiff on May 17, 2017, to help
arrange for plaintiff to receive kosher meals. Plaintiff alleges he then began receiving kosher
meals on May 19, 2017, two days after Horowitz planned to speak with him. These allegations
plainly do not adequately plead Horowitz’s personal involvement in a failure to provide plaintiff
kosher meals.

Second, plaintiff fails to allege he ever requested that Horowitz hold religious services for
or otherwise meet with him, and that Horowitz denied such a request. Absent such an allegation,
or any other alleged facts linking Horowitz to an alleged lack of religious services, plaintiff fails

adequately to plead Horowitz’s personal involvement in a violation of plaintiffs constitutional

 

8 The Second Circuit has noted, without deciding, that the five types of liability articulated
in Colon v. Coughlin may not all have survived the Supreme Court’s holding in Ashcroft v.
lqbal. §§ Revnolds v. Barrett, 685 F.3d 193, 205 n.14 (2d Cir. 2012). The Court need not
decide this issue, because plaintiff does not plausibly allege any defendant was personally
involved in any of these five ways in a violation of plaintiffs constitutional rights.

9

right freely to exercise his religion. §_e_e George v. County of Westchester, 2018 WL 3364393, at
*6 (S.D.N.Y. July 10, 2018) (citation omitted) (finding no personal involvement because
plaintiff “failed to adequately allege that Rabbi Horowitz was either directly involved in this
deprivation or, alternatively, that the Rabbi had any role in the creation or continuation of lthe
Jail’s] congregational worship policies” .

Accordingly, the Court dismisses plaintiffs First Amendment claims against Horowitz.
lV. Verbal Threats

Defendants argue plaintiffs claims arising from Sgt. Kitt’s verbal threats against plaintiff
must be dismissed.

The Court agrees, and for the same reason dismisses plaintiffs claims against Capt.
Abrams.9

“Verbal harassment or profanity alone, unaccompanied by any injury, no matter how
inappropriate, unprofessional, or reprehensible it might seem, does not constitute the violation of
any federally protected right and is therefore not actionable.” l\/Ivers v. Citv of New York, 2012
WL 3776707, at *9 (S.D.N.Y. Aug. 29, 2012) (alteration omitted) (citation omitted); s_e§ _a_ls_o
Cole v. Fischer, 379 F. App’x 40, 43 (2d Cir. 2010) (summary order). Moreover, the complaint
alleges plaintiff filed grievances against both Abrams and Kitt despite their warnings not to do
so; and the complaint does not assert their alleged threats prevented plaintiff from engaging in
constitutionally protected conduct of any kind.

Accordingly, plaintiffs claims arising from Kitt’s alleged threats are dismissed, and
plaintiffs claims arising from Abrams’s alleged threats are dismissed §_u_a sp_cmte. gee 28 U.S.C.

§ 1915(e)(2)(B)(ii); _S__e__@ alj Abbas v. DiXOn, 480 md 636, 639 (2d Cir. 2007).

 

9 Capt. Abrams has not been served in this action.

10

V. Fourth Amendment

In an abundance of caution, the Court addresses whether the complaint adequately pleads
a Fourth Amendment claim against Kitt for violating plaintiffs right to be free from
unreasonable search and seizure during the June 14, 2017, search of plaintiffs cell.10

lt does not.

“A right of privacy in traditional Fourth Amendment terms is fundamentally
incompatible with the close and continual surveillance of inmates and their cells required to
ensure institutional security and internal order” in prisons and jails. Hudson v. Palmer, 468 U.S.
517, 527~28 (1984). “lP]rison officials are presumed to do their best to evaluate and monitor
objectively the security needs of the institution and the inmates in their custody, and then to
determine whether and when such concerns necessitate a search of a prison cell.” United States
v. Cohen, 796 F.2d 20, 23 (2d Cir. 1986) (emphasis omitted). Thus, when a prison official
initiates the search of a pretrial detainee’s cell, the search is not “subject to constitutional
challenge, regardless of whether security needs could justify it.” ld. at 24.

Accordingly, plaintiffs Fourth Amendment claim against Kitt, if any, is dismissed.

Vl. Deprivation of Property

Kitt also argues plaintiff fails to state a Section 1983 claim against him for confiscating
the “Da Blue Klux Klan” materials from plaintiff s cell.

The Court agrees.

The Constitution requires that “a deprivation of life, liberty, or property be preceded by

notice and opportunity for hearing appropriate to the nature of the case.” Chase Grp. Alliance

 

'0 Plaintiff alleges he was subjected to an unconstitutional search and seizure on April 26,
2017. (E Compl. il 22). However, plaintiff claims that search was performed by and at the
direction of officers not party to this lawsuit, and the complaint contains no allegations
suggesting any practice or policy of unconstitutional searches at the Jail. Thus, the Court will
not further address the April 26, 2017, search.

11

LLC v. Citv ofN.Y. Dep’t of Fin., 620 F.3d 146, 150 (2d Cir. 2010) (quoting Cleveland Bd. of
Educ. v. Loudermill, 470 U.S. 532, 542 (1985)). Thus, to adequately plead a Section 1983 claim
based on an unconstitutional deprivation of property, a plaintiff must allege (i) he possesses a
property interest, and (ii) he was deprived of that interest without adequate due process.

Ciambriello v. County ofNassau, 292 F.3d 307, 313 (2d Cir. 2002) (citing Green v. Bauvi, 46

 

F.3d 189, 194 (2d Cir. 1995)).

“[Aln unauthorized intentional deprivation of property by a state employee does not
constitute a violation of the procedural requirements of the Due Process Clause of the Fourteenth
Amendment if a meaningful postdeprivation remedy for the loss is available.” Hudso.n v.
M, 468 U.S. at 533.

Here, such a remedy was available to plaintiff in the form of a lawsuit in the New York

State Court of Claims. §§ Davis v. New York 311 F. App’x 397, 400 (2d Cir. 2009) (summary

 

order) (finding Court of Claims action is an adequate postdeprivation remedy that precludes
prisoner’s due process claim for lost personal property). The alleged taking of plaintiffs
property therefore cannot support a claim against Kitt under federal law.

Accordingly, the Court dismisses plaintiffs Section 1983 claim against Kitt for depriving
plaintiff of his property in violation of the Fourteenth Amendment.
VIl. RLUlPA

Defendants argue plaintiffs RLUIPA claims should be dismissed.

The Court agrees.

First, “RLUIPA does not authorize claims for monetary damages against state officers in

either their official or individual capacities.” Holland v. Goord, 758 F.3d 215, 224 (2d Cir.

12

2014) (citing Washington v. Gonyea, 731 F.3d 143, 145-46 (2d Cir. 2013) (per curiam)).
Instead, a plaintiff may seek only equitable relief under RLUIPA. w i_d_.

Second, “[a]bsent any request for prospective relief to remedy ongoing violations of
federal law,” the Eleventh Amendment bars “a declaration that the defendants violated the
plaintiffs constitutional rights.” Hill v. Chapdelaine, 2017 WL 62511, at *2 (D. Conn. Jan. 5,
2017) (citations omitted). Plaintiff does not seek a prospective declaration with respect to his
RLUIPA claims. Rather, he alleges defendants violated RLUIPA in the past: plaintiff was at
some point transferred from the Jail to Greene Correctional Facility, and he was released from
custody in November 2018. (E Doc. #54).

Thus, the Court dismisses plaintiffs RLUIPA claims.

Vlll. Remaining Federal Law Claims

Because plaintiff has not adequately pleaded an underlying violation of his constitutional
rights, his claims for conspiracy and for neglect to prevent a constitutional violation fail as a
matter oflaw. See, e.g., Singer v. Fulton Ctv. Sheriff, 63 F.3d 110, 119 (2d Cir. 1995) (“[A]
plaintiff alleging a § 1983 conspiracy claim must prove an actual violation of constitutional
rights.”). The Court therefore dismisses plaintiffs claims under 42 U.S.C. §§ 1985 and 1986.

Plaintiff also invokes 42 U.S.C. § 1988; the Civil Rights of lnstitutionalized Persons Act
(“CRIPA”), 42 U.S.C. § 1997 et M.; and the Universal Declaration of Human Rights. None of
those statutes creates a private right of action. See, _e_g, Lefcouit v. Legal Aid Soc., 445 F.2d
1150, 1154 n.2 (2d Cir. 1971) (Section 1988);1<ee v. Hasty, 2004 WL 807071, at *25 (S.D.N.Y.
Apr. 14, 2004) `(CRIPA); Guichardo v. Hanson, 2015 WL 6866308, at *4 (E.D.N.Y. Nov. 6,

2015) (Universal Declaration of Human Rights). Accordingly, any such claims are dismissed

13

Lastly, plaintiff invokes the Religious Freedom Restoration Act (“RFRA”), 42 U.S.C.
§§ 2000bb e_t §e_g. The Supreme Court has “invalidated RFRA as applied to States and their
subdivisions.” Cutter v. Wilkinson, 544 U.S. 709, 715 (2005) (citing City of Boerne v. Flores,
521 U.S. 507, 532~36 (1997)). Plaintiff thus cannot state a viable claim under that statute.
IX. State Law Claims

Plaintiff s federal claims having been dismissed, there remains no claim over which the
Court has original jurisdiction. The Court declines to exercise supplemental jurisdiction over
any state law claims plaintiffs complaint may be liberally construed to present, §e_e 28 U.S.C.
§ 1367(0)(3), and dismisses any such claims without prejudice.
X. Leave to Amend

Rule 15(a)(2) instructs that courts “should freely give leave” to amend a complaint “when
justice so requires.” Liberal application of Rule 15(a) is warranted with respect to pro §
litigants, who “should be afforded every reasonable opportunity to demonstrate that [they have] a
valid claim.” Matima v. Celli, 228 F.3d 68, 81 (2d Cir. 2000) (quoting Satchell v. Dilworth, 745
F.2d 781, 785 (2d Cir. 1984)). District courts “should not dismiss [}LQ §§ complaints] without
granting leave to amend at least once when a liberal reading of the complaint gives any
indication that a valid claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.
2000) (quoting Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)).

However, leave to amend may “properly be denied for . . . ‘futility of amendment.”’

Ruotolo v. Citv ofNew York, 514 F.3d 184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371

 

U.S. 178, 182 (1962)). This is true even when a plaintiffis proceeding pg sjc w Terry v.
Incorporated Village of Patchogue, 826 F.3d 631, 633 (2d Cir. 2016) (citing Cuoco v. l\/loritsugu,

222 F.3d at 1 12). “An amendment to a pleading is futile if the proposed claim could not

14

withstand a motion to dismiss pursuant to [Rule] 12(b)(6).” Lucente v. Int’l Bus. l\/lachs. Corp.,
310 F.3d 243, 258 (2d Cir. 2002) (citation omitted).

As to all but plaintiffs First Amendment claims against Horowitz and Westchester
County, the complaint, even liberally construed, contains no allegations suggesting plaintiff has a
valid claim he “inadequately or inartfully pleaded” and “should therefore be given a chance to
reframe.” Cuoco v. Moritsugu, 222 F.3d at 1 12. Accordingly, with the exception of plaintiffs
First Amendment claims, the Court concludes plaintiff would not be able to state a valid claim if
given an opportunity to amend his complaint; thus, amendment would be futile.

However, the complaint does give some indication plaintiffs First Amendment
allegations against Horowitz and the County might potentially state a viable claim. Assuming
plaintiffs allegations are true, a two-month failure to provide kosher meals and a failure to hold
Jewish religious services could conceivably violate the First Amendment. If plaintiff were
plausibly to allege Horowitz’s personal involvement or a County practice or policy of denying
detainees kosher meals or religious services, plaintiff conceivably could state a claim against one
or both of those defendants

Because a liberal reading of the complaint indicates a valid First Amendment claim plight
be stated against Horowitz and Westchester County M, and because plaintiff has not
previously amended the complaint, the Court grants plaintiff leave to file an amended complaint
and replead his First Amendment claims to the extent he can do so clearly, concisely, truthfully,
and plausibly

To the greatest extent possible, plaintiffs amended complaint must address the

deficiencies identified in this Opinion and Order and must:

15

1. describe all relevant events, stating the facts that support plaintiffs case,
including what Horowitz and Westchester County did or failed to do;

2. include any details plaintiff may provide regarding the provision of kosher meals
and Jewish religious services at the Jail; and

3. describe exactly what happened concerning kosher meals and Jewish religious
services.

Finally, the amended complaint will completely replace, not supplement, the existing
complaint. Therefore, plaintiff must include in the amended complaint all information necessary
for his First Amendment claims. However, plaintiff is directed to include in his amended
complaint only those facts and documents he believes plausibly support a violation of his
constitutional rights. Plaintiff shall not burden the Court with extraneous facts or documentation

regarding issues already resolved.

16

CONCLUSION

The motions to dismiss are GRANTED. However, plaintiff is granted leave to file an
amended complaint solely as to his First Amendment claims against the County and Rabbi
Horowitz, in accordance with the instructions set forth above.

Plaintiff shall file his amended complaint by no later than April 15, 2019, and shall utilize
the amended complaint form attached hereto. 1f plaintiff fails to do so, the Court may deem
plaintiff to have abandoned his case and may dismiss the case for failure to prosecute or failure
to comply with a court order. Fed. R. Civ. P. 41(b).

The Clerk is instructed to (i) terminate the motions (Docs. ##24, 30, 34), and (ii)
terminate defendants Aramark Corporation, Correct Care Solutions, Captain Thomas Abrams,
and Sergeant Kitt.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order
would not be taken in good faith, and therefore i_n ma _paupe_ri_$ status is denied for the purpose
of an appeal. §§_e_ Coppedge v. United States, 369 U.S. 438,'444~45 (1962).

Dated: March 13, 2019
White Plains, NY

SO ORDERED:

\/M

Vincent L. Briccetti
United States District Judge

 

17

 

 

UNITED STATEs DISTRICT CoURr
SOUTHERN DISTRICT OF NEW YORI<

 

NO. ircvzzyr(v@)

 

Write the full name of each plaintiff. (TO be filled cut by Clerk/S Office)
AMENDED
-against- COMPLAINT
(Prisoner)

 

Do you Want a jury trial?
l:l Yes l:l No

 

 

 

Write the full name of each defendant |f you cannot fit the
names of all of the defendants in the space provided, please
Write "see attached” in the space above and attach an
additional sheet of paper With the full list of names. The
names listed above must be identical to those contained in
Section lV.

 

 

NOTICE

The public can access electronic court files. i~'or privacy and security reasons, papers filed
With the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of
an individual's birth; a minor's initials; and the last four digits of a financial account number.
See Federal Ru|e of Civi| Procedure 5.2.

 

 

Rev. 5/6/16

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
”B/'vens" action (against federal defendants).

l:l Violation of my federal constitutional rights

l:l Gther:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information Attach additional pages if necessary.

 

First Name Middle initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a |awsuit.

 

Prisoner lD # (if you have previously been in another agency's custody, please specify each agency
and the lD number (such as your DlN or NYS|D) under which you were held)

 

Current Place of Detention

 

institutional Address

 

County, City State Zip Code
III. PRISONER STATUS

indicate below whether you are a prisoner or other confined person:

l:l Pretrial detainee

l:l Civilly committed detainee

l:l lmmigration detainee

l:l Convicted and sentenced prisoner
[:l Other:

 

Page 2

IV. DEFENDANT INFORMATIGN

To the best of your ability, provide the following information for each defendant if the correct
information is not provided, it could delay or prevent service of the complaint on the defendant
i\/iai<e sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shieid #

Current Job Titie (or other identifying information)

Current Wori< Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shie|d #

Current Job Titie (or other identifying information)

Current Wor|< Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shie|d #

Current Job Titie (or other identifying information)

Current \/\/ori< Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shieid #

 

Current Job Titie (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

V. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 

 

 

 

 

 

 

 

 

INJURIES:

if you were injured as a result of these actions, describe your injuries and what medical treatment,
ifany, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

VII. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, 1 certify to the best of my knowledge information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

1 understand that ifI file three or more cases while 1 am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, l may be denied in forma pauperis status in
future cases

1 also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if 1 have not exhausted administrative remedies as required.

l agree to provide the Clerl<'s Office with any changes to my address l understand that my
failure to keep a current address on file with the Clerl<‘s Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint, Attach additional pages if necessary. if seeking to
proceed without prepayment of fees, each plaintiff must also submit an iFP application

 

 

Dated Plaintiff’s Signature

 

First Name i\/liddie initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which i am delivering this complaint to prison authorities for mailing:

Page 6

